Citation Nr: 1137585	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-22 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for degenerative changes and disc disease involving C5-6 and C6-7, status post operative anterior cervical discectomy with fusion C5-6, C6-7 with radiculopathy, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to August 1978 and from August 1979 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although a Board hearing was requested on the Veteran's VA Form 9, the Veteran subsequently withdrew his request in September 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the severity of his service-connected degenerative changes and disc disease involving C5-6 and C6-7, status post operative anterior cervical discectomy with fusion C5-6, C6-7 with radiculopathy warrants a higher disability rating, which is currently rated as 20 percent disabling.

The Veteran's representative stated in September 2011 that the Veteran's disability had become progressively worse since his last VA examination based on the results of a September 2011 magnetic resonance imaging report which showed, in part, moderate to severe foraminal narrowing on the right at the C3/4 and C5/6 levels.  The Veteran reported in September 2011 that his symptoms were worsening, making it more difficult to rotate his neck and impacting his upper extremities.

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Under the circumstances of this specific case, the Board finds that another VA examination is appropriate in order to clarify the current severity of the Veteran's disability.

In addition, the Board notes that the Veteran stated in September 2011 that he is in receipt of Social Security Administration (SSA) disability benefits due to a blood clot in his legs; however, he has also reported that he can no longer work with his right hand due to his service-connected cervical spine disorder.  In light of the need to return the case for additional development, and in order to afford the Veteran every consideration with his appeal, the Board is of the opinion that VA should make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits, as such records may be relevant to this appeal for VA benefits.  On remand the AMC/RO must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA and inform the Veteran of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Lastly, the AMC/RO should obtain any recent VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to obtain any VA treatment records (not already of record) relevant to the appeal, including those from the Phoenix VA Health Care System developed since November 2009.

2.  The AMC/RO should take appropriate action to request all records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  Then, after obtaining the above evidence (to the extent possible), the Veteran should be afforded an appropriate examination to determine the severity of his service-connected degenerative changes and disc disease involving C5-6 and C6-7, status post operative anterior cervical discectomy with fusion C5-6, C6-7 with radiculopathy.  It is imperative that the claims folder be reviewed in conjunction with the examination.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria.

Range of motion testing should be accomplished.  The examiner should also report the point (in degrees) that any range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue and/or incoordination should be reported, to include an estimate of any additional limitation of motion during flare-ups.

4.  To avoid further remand, the AMC/RO should review the examination report obtained and ensure that the requested findings have been reported.

5.  After completion of the above and any further development deemed necessary, the AMC/RO should review the expanded record and determine whether a higher rating for degenerative changes and disc disease involving C5-6 and C6-7, status post operative anterior cervical discectomy with fusion C5-6, C6-7 with radiculopathy is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


